Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 1/14/2022.  Claims 1,3, and 5-6 are presently pending and are presented for examination.

Allowable Subject Matter
Claims 1,3, and 5-6 are allowed.
The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1,   although the prior art discloses A vehicle power supply control system comprising: a communicator configured to receive an emergency notification for notifying that an emergency situation has occurred; and a controller configured to control charging and discharging of a secondary battery that supplies electric power to an electric motor for outputting a travel driving force of a
vehicle, wherein the controller is configured to perform control for extending an electric
power supply range in the secondary battery in a case where the communicator has
received the emergency notification, and wherein the controller is configured to:
confirm whether or not a state of charge (SOC) of the secondary battery is greater than or equal to a predetermined value in a case where the communicator has received the emergency notification; in a case where it is confirmed that the SOC is greater than or equal to the predetermined value, perform control for decreasing a lower limit value of a the prior art of record does not disclose or teach the combination of:

“in a case where it is confirmed that the SOC is not greater than or equal to the
predetermined value, perform control for increasing an upper limit value of a range in
which the secondary battery can be charged, then, charge the secondary battery, and
then, perform control for decreasing the lower limit value of the range in which the
secondary battery can discharge the electric power.”

Regarding independent claim(s) 5,  although the prior art discloses A vehicle power supply control method using a computer comprising: 
performing communication for receiving an emergency notification for notifying that an emergency situation has occurred;  controlling charging and discharging of a secondary battery that supplies electric power to an electric motor for outputting a travel driving force of a vehicle; and  performing control for extending an electric power supply range in the secondary battery in a case where the emergency notification has been received, 
wherein the performing of the control for extending the electric power supply range comprises: confirming whether or not a state of charge (SOC) of the secondary battery is greater than or equal to a predetermined value in a case where the emergency notification has been received; in a case where it is confirmed that the SOC is greater than or equal to the predetermined value, performing control for decreasing a lower limit value of a range in which the secondary battery can discharge the electric power, the prior art of record does not disclose or teach the combination of:
in a case where it is confirmed that the SOC is not greater than or equal to the
predetermined value, performing control for increasing an upper limit value of a range in
which the secondary battery can be charged, then, charging the secondary battery, and
then, performing control for decreasing the lower limit value of the range in which the
secondary battery can discharge the electric power.”

Regarding independent claim(s) 6,  although the prior art discloses A computer-readable non-transitory storage medium storing a program for causing a computer to:
perform communication for receiving an emergency notification for notifying that an emergency situation has occurred; control charging and discharging of a secondary battery that supplies electric power to an electric motor for outputting a travel driving force of a vehicle; and perform control for extending an electric power supply range in the secondary battery in a case where the emergency notification has been received.,
wherein the performing of the control for extending the electric power supply
range comprises: confirming whether or not a state of charge (SOC) of the secondary battery is greater than or equal to a predetermined value in a case where the emergency notification has been received; in a case where it is confirmed that the SOC is greater than or equal to the predetermined value, performing control for decreasing a lower limit value of a range in which the secondary battery can discharge the electric power, the prior art of record does not disclose or teach the combination of:

“in a case where it is confirmed that the SOC is not greater than or equal to the
predetermined value, performing control for increasing an upper limit value of a range in
which the secondary battery can be charged, then, charging the secondary battery, and
then, performing control for decreasing the lower limit value of the range in which the
secondary battery can discharge the electric power.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaither (US9702304) is cited for extending the upper limit when an emergency brake is engaged, but doesn’t check the SOC after the emergency brake is engaged nor adjusts the limit based on the SOC nor lowers the lower limit to discharge. 
Carson (WO 2016176064 Fig. 19) detects the energy storage capacity of the battery (1920) before determining if a power outage is likely and increases the charge limit if a power outage is likely (1960, Fig. 19). However, the energy storage capacity is detected before the event data is received (Fig. 191920 to 1930) and is the maximum amount of electrical charge that can be stored in the battery and not the current SOC.
Iida (US 20100174417) is acquires disaster (i.e.stoppage) information of the main power supply (S101) then monitors the backup storage battery SOC for abnormality (S103) while in a backup state. Iida also Extends the range of the SOC based on disaster (i.e.stoppage) information [0068].  However Iida does not increase 
Ota (US20180154778) is cited for having a usable SOC width or the SOC upper limit value set to be larger when an emergency external power supply mode is selected by receiving a predetermined signal such as disaster information from the communication device. However the width or upper limit is not set based on the SOC value of the power storage device. 
Aronov (US20190143841) is cited for having a power storage device operated in emergency mode (e.g., for extending range) and be charged over predefined SoC (beyond predefined operation range 105, if possible) to provide additional energy to extend the range of vehicle 301, e.g., in emergency cases. However the range is not set based on the SOC value of the power storage device. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859